UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1903


ANTHONY OLIVER,

                Plaintiff – Appellant,

          v.

GLEAMNS HUMAN RESOURCE COMMISSION INC.,

                   Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:10-cv-01191-JMC)


Submitted:   January 30, 2012              Decided:   February 6, 2012


Before KING, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Oliver, Appellant Pro Se. Charles Edgar McDonald, III,
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, PC, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony   Oliver   appeals     the    district   court’s     order

accepting     the   recommendation    of    the    magistrate    judge    and

granting summary judgment in favor of the Appellee on Oliver’s

claims of discrimination.       We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.         Oliver v. Gleamns Human Resource

Comm’n, Inc., No. 8:10-cv-01191-JMC (D.S.C. July 26, 2011).                We

dispense    with    oral   argument   because      the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      2